DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Izuo (9,211,743) in view of Suzuki et al. (8,864,266).

 	Regarding claims 1, 7 and 8, Izuo teaches a method, non-transitory computer-readable storage medium and printer for determining the nip between a print head and a printing substrate in an ink printing apparatus, in which ink droplets of a first and second size are simultaneously fired toward the printing substrate by nozzles of a nozzle row of the print head given a predetermined feed velocity of the printing substrate, the method comprising: 
generating print dots of a first ink droplet size (fig. 13, solid dots Dr) and print dots of a second ink droplet size (fig. 13, dashed dots Dr) on the printing substrate (fig. 12, item 54a, note that all ink droplets have sizes); 
measuring, in a feed direction (fig. 10, direction Y) of the printing substrate, a clearance of the first print dots from the second print dots (cols. 14-15, lines 42-33); and 

Izuo does not teach wherein the first ink droplet size is different than the second ink droplet size. Suzuki teaches a printhead with nozzles for ejecting large droplets and nozzles for ejecting small droplets aligned in a feed direction of a substrate (Suzuki, see fig. 2, Note large nozzles A71a and small nozzles A71b). It would have been obvious to one of ordinary skill in the art at the time of invention to add both large and small nozzles, as disclosed by Suzuki, to the printhead disclosed by Izuo because doing so would allow for ejection of droplets of different volumes, thereby resulting in better print resolution. Upon combination of Suzuki’s nozzle arrangement with Izuo’s nip determination technique, the resultant device would determine a clearance between a large droplet and a small droplet to arrive at a nip size. (Examiner is aware that the rationale for combining Suzuki with Izuo as stated above may not have the same motivation as the immediate invention. Nonetheless, the combination as asserted is proper and meets all claimed limitations).  	Regarding claims 2 and 9, Izo in view of Suzuki teaches the method and printer according to claims 1 and 8, respectively, wherein the generation of the print dots of the first size and print dots of the second size comprises printing, onto the printing substrate: 
a first print dot row of the print dots associated with the first ink droplet size; and 
offset in the feed direction of the printing substrate, a second print dot row of the print dots associated with the second ink droplet size is printed onto the printing substrate (Izuo, see fig. 13, rejection of claim 1). 	Regarding claims 3 and 10, Izuo in view of Suzuki teaches the method and printer according to claims 2 and 9, respectively, wherein the size of the nip between the print head and the printing substrate is determined based on the clearance of the first and the second print dot rows (Izuo, col. 14, lines 36-41). 	Regarding claims 4 and 11, Izuo in view of Suzuki teaches the method and printer according to claims 2 and 9, respectively, where determining the size of the nip comprises: 

evaluating the optical scan values, using image processing, to determine the clearance between the first and second print dot rows (Izuo, col. 16, lines 29-39). 	Regarding claims 5 and 12, Izuo in view of Suzuki teaches the method and printer according to claims 4 and 11, respectively, wherein the size of the nip between the print head and the printing substrate is calculated based on: 
the measured clearance between the first and the second print dot rows (Izuo, col. 16, lines 29-39); and 
print speeds and droplet velocities of the ink droplets of first and second size (Izuo, col. 14, lines 15-35, Note that ink discharge speeds, gap, media conveyance speed are all functions of each other and thus any calculation of one is necessarily “based” on all others). 	Regarding claims 6 and 13, Izuo in view of Suzuki teaches the method and printer according to claims 4 and 11, respectively, further comprising: 
comparing the measured clearance of the first and the second print dot rows with a predetermined nominal clearance (Izuo, see fig. 13); and 
adjusting .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853